Case 1:18-cv-10788-JPC-OTW Document 101 Filed 03/02/21 Page 1 of 4
Case 1:18-cv-10788-JPC-OTW Document 101 Filed 03/02/21 Page 2 of 4
Case 1:18-cv-10788-JPC-OTW Document 101 Filed 03/02/21 Page 3 of 4
Case 1:18-cv-10788-JPC-OTW Document 101 Filed 03/02/21 Page 4 of 4




                1st        March            If any materials designated as "confidential" are
                                            submitted to the Court and are relevant to the
                                            adjudication of this dispute under Lugosch v.
                                            Pyramid Co. of Onondaga, 453 F.3d 110, 119
                                            (2d Cir. 2006) and any other controlling
                                            authority, the parties shall follow Rule 4 of the
                                            Court's Individual Rules and Practices in Civil
                                            Cases.




                                               _________________________
                                               JOHN PETER CRONAN
                                               United States District Judge
